Though I concur in the decision here, I sympathize with the trial judge and the prosecutor, who both failed to work up a great amount of enthusiasm for this case. We have had a slew of these "escape" cases involving parolees, and sorted out the issues involving the changes in the law that allow these charges to be brought. In common parlance, and in common sense, a charge of "escape" conjures up a jailbreak, not a failure to file a change in address. Escape is generally a major felony. It is difficult to see what is gained by these prosecutions, other than to send negligent people back to prison, not for committing another crime, but for what the prosecutor in this case called "an extremely technical violation." Do we really need to fill our prisons with "technical" violators — do we not have enough dangerous criminals to occupy prison cells? But the legislature in its "wisdom" has created this situation, and we must interpret and follow the law, as we do in this case.